/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 31, 2014

                                     No. 04-13-00558-CV

                           BRUINGTON ENGINEERING, LTD.,
                                     Appellant

                                               v.

                                PEDERNAL ENERGY, LLC,
                                       Appellee

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 7,767
                          Honorable Jose A Lopez, Judge Presiding


                                        ORDER
        Appellant’s reply brief was due on March 10, 2014. See TEX. R. APP. P. 38.6(c). On
March 26, 2014, Appellant filed an unopposed first motion for extension of time to file the reply
brief and the reply brief.
        Appellant’s motion is GRANTED. Appellant’s reply brief is deemed timely filed. See
id. R. 38.6(d).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court